Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1, 3-7 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACKMAN (1,523,241) in view of BODE (6,497,634).

Regarding Claim 7, BACKMAN teaches a continuously variable transmission, comprising: an input pulley (3)(1) having a first subassembly supported upon a first rotatably driven shaft (11); an output pulley (3)(1) having a second subassembly supported upon a second rotatable shaft (11); a closed loop belt (pg. 1 lines 60-85) supported about said input and output pulleys; said input and output pulley subassemblies each further including pluralities of left and right link elements (6) pivotally supported and extending from each of a plurality of arcuate pulley segments (1)(Pg. 1 lines 31-45) to each of axially spaced apart first and second shaft supported rotating elements (5) for positioning said pulley segments in an outwardly circumferentially arrayed fashion about each of said first and second shafts; a restraining cage (3) including a pair of axially spaced rings configured about each of the input and output pulleys in combination with radial supports which circumferentially align with either side of said pulley segments for constraining radial motion of said segments during both enlarging and contracting motion influenced by axial displacement of said left and right pivotally connecting link arms; axial displacement of a first pair of said shaft supporting elements of said input pulley subassembly varying a collective diameter formed by said arrangement of pulley segments configured upon said input pulley subassembly; and concurrent axial displacement of a second pair of said shaft supporting elements in said output pulley subassembly inversely varying with said displacement of said first pair of shaft supporting elements for reciprocally varying a collective diameter formed by said arrangement of said pulley segments configured upon said output pulley subassembly, and in order to maintain a constant circumference of said belt supported about said segmented pulley segments for each of said input and output pulleys.
BACKMAN does not teach said pulley segments each further including an arcuate portion exhibiting a centerline recess for receiving said belt;
BODE teaches said pulleys (36) each further including an arcuate portion exhibiting a centerline recess for receiving said belt (38);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BACKMAN so the transmission segments have the centerline recess for receiving said belt as in BODE to allow the transmission to better grip and guide a round cross section belt.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACKMAN (1,523,241) in view of APPLETON (2016/0040772).

Regarding Claim 7, BACKMAN teaches a continuously variable transmission, comprising: an input pulley (3)(1) having a first subassembly supported upon a first rotatably driven shaft (11); an output pulley (3)(1) having a second subassembly supported upon a second rotatable shaft (11); a closed loop belt (pg. 1 lines 60-85) supported about said input and output pulleys; said input and output pulley subassemblies each further including pluralities of left and right link elements (6) pivotally supported and extending from each of a plurality of arcuate pulley segments (1)(Pg. 1 lines 31-45) to each of axially spaced apart first and second shaft supported rotating elements (5) for positioning said pulley segments in an outwardly circumferentially arrayed fashion about each of said first and second shafts; a restraining cage (3) including a pair of axially spaced rings configured about each of the input and output pulleys in combination with radial supports which circumferentially align with either side of said pulley segments for constraining radial motion of said segments during both enlarging and contracting motion influenced by axial displacement of said left and right pivotally connecting link arms; axial displacement of a first pair of said shaft supporting elements of said input pulley subassembly varying a collective diameter formed by said arrangement of pulley segments configured upon said input pulley subassembly; and concurrent axial displacement of a second pair of said shaft supporting elements in said output pulley subassembly inversely varying with said displacement of said first pair of shaft supporting elements for reciprocally varying a collective diameter formed by said arrangement of said pulley segments configured upon said output pulley subassembly, and in order to maintain a constant circumference of said belt supported about said segmented pulley segments for each of said input and output pulleys.
BACKMAN does not teach said pulley segments each further including an arcuate portion exhibiting a centerline recess for receiving said belt;
APPLETON teaches said pulley segments (26) each further including an arcuate portion exhibiting a centerline recess (28) for receiving said belt;
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BACKMAN so it has the centerline recess for receiving said belt as in APPLETON to allow the transmission to better grip and guide a belt.


Allowable Subject Matter
Claims 1, 3-6 are allowed.
	The prior art does not teach each of said input and output variators/controllers further including a gearbox subassembly having input and output bevel gears with the other elements in Claim 1.


Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that BACKMAN does not teach a restraining cage including a pair of axially spaced rings configured about each of the input and output pulleys, these in combination with radial supports which circumferentially align with each of the arcuate pulley segments for constraining radial motion of the segments during both enlarging and contracting motion influenced by axial displacement of each of the left and right pivotally connecting link arms (Remarks pg. 7 para. 3). Parts 3 and the rings connected parts 3 as shown in Fig. 1 read on the restraining cage with parts 3 reading on the radial supports (pg. 1, lines 84-93).
Applicant argues that BACKMAN in view of BODE does not teach arcuate shaped pulley segments with a centerline recess for receiving the belt (Remarks pg. 7 para. 4).  BACKMAN teaches arcuate shaped pulley segments (Pg. 1 lines 31-45)(Fig. 1) since the cross-pieces together form a circular rim when the segments are brought to their innermost position. BODE teaches centerline recesses (recesses in 58, 36) for receiving the belt as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BACKMAN so the transmission segments have the centerline recess for receiving said belt as in BODE to allow the transmission to better grip and guide a round cross section belt.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654